United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    _____________

                                    No. 96-4278EM
                                    _____________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the Eastern
      v.                                  * District of Missouri.
                                          *
Pablo M. Collins,                         *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                    _____________

                             Submitted: January 21, 1998
                                 Filed: February 3, 1998
                                  _____________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                          _____________

PER CURIAM.

        Pablo M. Collins appeals his convictions for possessing with intent to distribute
cocaine base and carrying a firearm in relation to that drug-trafficking crime. Collins
contends the district court committed error in admitting evidence of an earlier drug
crime against a co-defendant and improperly instructed the jury on carrying a firearm
in relation to a drug crime. Collins also contends the evidence is insufficient to support
his convictions. A review of the record shows that Collins's claims are without merit.
Because the appeal involves the straightforward application of settled principles of law,
a discussion of the issues will serve no useful purpose. We thus affirm Collins's
convictions without an extended opinion. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-